Citation Nr: 1400196	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The appellant is the surviving spouse of a deceased Veteran who served in the Philippine Commonwealth Army, also known as the United States Armed Forces in the Far East (USAFFE), from August 1942 through August 1943 and from December 1944 to November 1945, including recognized USAFFE guerrilla service from August 1942 to August 1943 and from December 1944 to January 1945.  The Veteran died in 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for service connection for the cause of the Veteran's death.  

In April 2012, the appellant and her son testified at a Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In June 2012, the Board remanded this claim for additional development.  Following an attempt to comply with those Remand instructions, as well as a continued denial of this claim, the Veteran's appeal was returned to the Board for further appellate review.

The Board notes that a March 2012 administrative decision determined that the Veteran may not be recognized as a former prisoner-of-war (POW).  At her April 2012 hearing, the appellant expressed her disagreement with this administrative decision, and the RO issued a statement of the case with respect to this issue in December 2012.  However, the appellant did not perfect an appeal for this issue in a timely manner, and therefore the issue of whether the Veteran may be recognized as a former POW is not before the Board at this time. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of these documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 1996.  The death certificate lists the immediate cause of death as cardiorespiratory arrest, the antecedent cause of death as uremia and the underlying cause of death as end stage renal disease.  Hypertensive cardiovascular disease was noted as a significant condition contributing to death.    

2.  The Veteran was not service-connected for any disabilities at the time of his death.  

3.  The Veteran is not shown to have been a prisoner of war.

4.  Uremia, end stage renal disease, and hypertensive cardiovascular disease first manifested many years following separation from service, and the evidence of record does not suggest that these conditions were caused by any incident of service, nor does the evidence of record suggest that hypertensive cardiovascular disease or renal disease were manifested to compensable degrees within one year following the Veteran's separation from service.  

5.  There is no evidence of record indicating that an incident in service caused or contributed substantially or materially to the Veteran's death.
CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in an April 2007 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  A September 2010 letter noted that the Veteran was not service-connected for any conditions at the time of his death and explained that the appellant could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service-connected during the Veteran's lifetime had caused or contributed to his death.  

Although the September 2010 letter was issued after the adjudication on appeal, the appellant's case was subsequently readjudicated in the March 2012 and October 2013 supplemental statements of the case, and she had the opportunity to submit additional argument and evidence.  Therefore, the content timing error did not affect the essential fairness of the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Moreover, VA has complied with its duty to assist the appellant in the development of her claim, to include substantial compliance with the June 2012 Remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Specifically, the information and evidence that have been associated with the claims file include the Veteran's death certificate, Affidavit for Philippine Army Personnel, Physician's Certification of Medical Necessity, and a June 2007 Medical Certificate from Soller Medical Clinic.  No VA medical records were identified by the appellant.  The appellant has not indicated, and the record does not contain evidence, that the Veteran received disability benefits from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159 (c)(2).  In addition, the appellant has further been given the opportunity to submit evidence, and she has provided written argument in support of her claim.  

In June 2007, the RO requested treatment records from Soller Medical Clinic.  No response was received.  The RO informed the appellant of this request later that month.  The appellant subsequently submitted a duplicate of the June 2007 Medical Certificate from Soller Medical Clinic.  The Board acknowledges that the appellant later testified that the Veteran spent two weeks at Soller Medical Clinic immediately prior to his death.  See Hearing Transcript at 3.  However, the medical certificate shows that the Veteran "was confined and treated in this clinic last March [redacted], 1996."  The Veteran died on March [redacted], 1996.  Thus, the Board finds that there are no terminal medical records to obtain.

The Veteran's service treatment records are unavailable for review.  In a case such as this, VA has a heightened obligation to assist the appellant in the development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO made a formal finding regarding the unavailability of the service treatment records in October 2013.  The appellant was informed of this in an October 2013 letter and was requested to submit any service treatment records in her possession.  No response was received.   

The Board notes that a VA medical opinion has not been obtained in this case.  However, as will be explained further below, there is no competent evidence that the cause of the Veteran's death is related to his period of service, and in the absence of competent evidence of a nexus between the Veteran's cause of death and service, obtaining a medical opinion is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The appellant was afforded a hearing before an acting VLJ in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ asked specific questions directed at identifying whether the Veteran's cause of death was related to service.  The acting VLJ also specifically sought to identify any pertinent evidence not currently associated with the claim.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue in appellate status.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as hypertensive cardiovascular disease and cardiovascular-renal disease, when manifested to a compensable degree within the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant contends that the Veteran's uremia, end stage renal disease, and hypertensive cardiovascular disease were related to his period of active service.  The Veteran was not service-connected for any disabilities during his lifetime.  The Veteran died on March [redacted], 1996, more than 50 years after his military service.  The death certificate lists the immediate cause of death as cardiorespiratory arrest, the antecedent cause of death as uremia, and the underlying cause of death as end stage renal disease.  Hypertensive cardiovascular disease was noted as a significant condition contributing to death.    

The Veteran's May 1946 sworn processing affidavit (Affidavit for Philippine Army Personnel) is negative for any complaints of uremia, renal disease, or hypertensive cardiovascular disease.  

The first evidence of any uremia or renal disease is in 1994.  A Physician's Certification of Medical Necessity shows that the Veteran had been diagnosed with chronic renal failure, with guarded prognosis, and that he had last been seen by a physician in October 1994.  The June 2007 medical certificate from Soller Medical Clinic shows that the Veteran was treated for and expired due to uremia secondary to end stage renal disease.  There is no evidence of hypertensive cardiovascular disease prior to the Veteran's death.  The Veteran's uremia, renal disease, and hypertensive cardiovascular disease were not shown immediately after service or for many years thereafter, which is evidence against a claim that they were related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The appellant herself has not reported the onset of these conditions during service.  Thus, the lack of any evidence of complaints, symptoms, or findings associated with these conditions for nearly five decades after the Veteran's discharge is itself evidence which tends to show that these conditions did not have its onset in service or for many years thereafter.  

In addition, the record contains no indication, medical opinion, or other competent evidence relating any of the causes of the Veteran's death, either immediate or antecedent, to his service.  Nor was hypertensive cardiovascular disease or cardiovascular-renal disease shown to a compensable degree within one year of discharge from service.   

The Board acknowledges the appellant's contention that the Veteran had POW status and that his hypertensive cardiovascular disease should therefore be presumptively service-connected.  However, a January 2012 letter from the National Personnel Records Center reveals that the Veteran did not acquire POW status, and in the absence of documentation showing that the Veteran had POW status, this condition cannot be presumptively service-connected.  See 38 C.F.R. § 3.309(c) (2013).   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), uremia, renal disease, and hypertensive cardiovascular disease fall outside the realm of common knowledge of a lay person.  In this regard, while the appellant can competently report many of the symptoms of uremia, kidney failure, and hypertensive cardiovascular disease that the Veteran may have had, any actual diagnoses of these conditions require objective testing to diagnose, and can have many causes.  The appellant is not shown to possess any specialized training in the medical field.  Thus, her opinion as to the etiology of the Veteran's uremia, renal disease, or hypertensive cardiovascular disease is not competent medical evidence, as such question requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board finds that the appellant's lay contentions have little probative value.  

In sum, uremia, renal disease, and hypertensive cardiovascular disease manifested many years following separation from service, and there is no evidence suggesting a medical relationship, or nexus, between uremia, renal disease, and hypertensive cardiovascular disease and the Veteran's period of service.  Thus, the preponderance of the evidence indicates that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


